Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 1 of 11 PageID #: 467




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       AMERICAN EMPIRE SURPLUS LINES
                                                          MEMORANDUM & ORDER
       INSURANCE COMPANY,
                                                           18-CV-5047 (NGG) (CLP)
                                 Plaintiff,
                     -against-
       DISANO DEMOLITION CO., INC., et al.,
                                 Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff American Empire Surplus Lines Insurance Company
             ("American Empire") brought this action in an effort to recover
             premiums owed under insurance policies it had issued to Defend-
             ants Disano Demolition Co., Inc. and Disano Construction Co.,
             Inc. (collectively, "Disano"). (See Compl. (Dkt. 1); Am. Compl.
             (Dkt. 6); Second Am. Compl. (Dkt. 29).) Pending before the
             court is American Empire's Motion for Default Judgment, which
             the court referred to Chief Magistrate Judge Cheryl L. Pollak for
             a Report and Recommendation ("R&R"). (See Mot. for Default J.
             ((Dkt. 42); Sept. 27, 2019 Order Referring Mot.) On January 2,
             2020, Judge Pollak issued an R&R recommending that the court
             enter a default judgment in favor of American Empire in the
             amount of $216,394.00 and issue a declaration that American
             Empire has no duty to defend or indemnify Disano. (See Jan. 2,
             2020 R&R (Dkt. 44) at 10.) Judge Pollak recommended that the
             court award no interest or attorneys' fees to American Empire.
             (Id. at 9-10.) American Empire filed a timely objection to Judge
             Pollak's recommendations regarding interest and attorneys' fees.
             (Obj. to R&R ("Obj.") (Dkt. 45) '!'I 5-9.)
             For the reasons explained below, the court SUSTAINS American
             Empire's objection regarding prejudgment interest and REJECTS
             its objection regarding attorneys' fees. It therefore DECLINES TO




                                               1
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 2 of 11 PageID #: 468




             ADOPT the R&R with respect to the issue of prejudgment inter-
             est, but ADOPTS the R&R in all other respects. The court
             GRANTS American Empire's (Dkt. 42) Motion for Default Judg-
             ment in the total amount of $216,394.00, plus prejudgment
             interest as set forth below. The court also DECIARES that Amer-
             ican Empire has no duty to defend or indemnify Disano under
             the American Empire policies for which Disano failed to pay the
             premium.
                I.      BACKGROUND
                A. Factual Background

             Plaintiff American Empire is a "participant in the pool of [insur-
             ance] companies led by Great American Insurance Company.
             (Aff. of T. Matthew Held ("Held Aff.") (Dkt. 42-3) '11.) In 2016
             and 2017, American Empire issued four insurance policies to Di-
             sano: (1) a Commercial General Liability policy, designated as
             Policy No. 16CG0204628, for the period June 25, 2016 through
             July 25, 2017 (the "2016 Primary Policy"); (2) an Excess Liability
             policy, designated as Policy No. 16CX0204629, for the period
             June 25, 2016 through July 25, 2017 (the "2016 Excess Policy);
             (3) a Commercial General Liability policy, designated as Policy
             No. 17CG0214926, for the period July 25, 2017 through July 25,
             2018 (the "2017 Primary Policy''); and (4) an Excess Liability
             Policy, designated as Policy No. 17CX0214927, for the period
             July 25, 2017 through July 25, 2018 (the "2017 Excess Policy'').
             (Id. 'l'l 3, 10, 14, 21.) The premiums for all four of these policies
             were calculated based on estimates of Disano's gross receipts
             over the policy period, with provisions that allowed for adjust-
             ment at the close of each audit period if Disano's receipts
             exceeded the estimates. (Id. '!'I 4-8, 11-13, 15-18, 22-24.)
             American Empire's auditor conducted audits of Disano's financial
             records on or about March 7, 2017, November 27, 2017, Febru-
             ary 27, 2018, and October 24, 2018 in order to determine
             Disano's actual gross receipts during the policy periods. (Id. 'I




                                              2
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 3 of 11 PageID #: 469




             25.) Based on the audits, American Empire determined that Di-
             sano owed an additional $216,394.00 in premiums under the
             four policies: $131,615 for the 2016 Primary Policy, $42,775 for
             the 2016 Excess Policy, $31,701 for the 2017 Primary Policy, and
             $10,303 for the 2017 Excess Policy. (Id. 'l'l 26-27.) American Em-
             pire contends that it has not received payment for any part of this
             amount. (Id. 'l 28.)
                B. Procedural Background

             American Empire filed an initial Complaint against Disano on
             September 6, 2018 and an Amended Complaint on November 2,
             2018. (See Compl.; Am. Compl.) Disano filed an Answer and
             Counterclaim on November 9, 2018. (See Answer to Am. Compl.
             & Counterclaim (Dkt. 12).) On November 30, 2018, Disano's
             counsel moved to withdraw, citing Disano's termination of coun-
             sel's representation based on inability to pay. (First Mot. to
             Withdraw as Atty. of R. (Dkt. 17); Aff. of Paul S. Zilberfein (Dkt.
             17-1) 'l 3.) American Empire filed a Second Amended Complaint
             on April 29, 2019, and served Disano on May 6, 2019. (See Sec-
             ond Am. Compl.; Deel. of Maureen E. O'Connor ("O'Connor
             Deel.") (Dkt. 42-1) 'l'l 5-6.) On May 23, 2018, the court granted
             Disano's counsel's Motion to Withdraw. (See Order Granting Mot.
             to Withdraw (Dkt. 36).) The court extended Disano's deadline to
             find new counsel and file its answer to Plaintiffs Second
             Amended Complaint to June 7, 2019, and it warned Disano that
             a default judgment would likely enter against them if they failed
             to obtain new counsel. (Id. at 2-3.)
             On June 24, 2019, after Disano had failed to obtain new counsel
             or respond to the Second Amended Complaint, the Clerk of Court
             entered a Certificate of Default against them. (See Clerk's Entry
             of Default (Dkt. 38).) On October 23, 2019, American Empire
             brought a Motion for Default Judgment, which the court referred
             to Judge Pollak. (See Mot. for Default J.; Sept. 27, 2019 Order
             Referring Mot.) On January 2, 2020, Judge Pollak issued an R&R




                                             3
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 4 of 11 PageID #: 470




             in which she recommended that the court grant American Em-
             pire's motion and enter default judgment against Disano in the
             amount of $216,394.00-the total of the unpaid premiums-but
             not award interest or attorneys' fees. (Jan. 2, 2020 R&R at 8-10.)
             Judge Pollak also recommended that the court enter an order
             declaring that American Empire had no duty to defend or indem-
             nify Disano under any of the four policies at issue in this case.
             (Id. at 9.)
             On January 15, 2020, American Empire timely filed an objection
             to Judge Pollak's R&R, in which it urged the court to adopt her
             recommendations regarding the entry of default judgment and
             declaration, but to award attorneys' fees and interest contrary to
             her recommendation. (Obj. '1'13-9.) On January 29, 2020, before
             the court had ruled on the R&R and Plaintiffs objection, Edgar
             Ventura filed a letter application with the court seeking to inter-
             vene and to object to the R&R. (See First Mot. to Intervene (Dkt.
             47).) On February 13, 2020, Un Lee and Yun Lee-Ilto also sought
             to intervene and to object to the R&R. (See Mot. to Intervene
             (0kt. 51); Second Mot. to Intervene (0kt. 54).) The court stayed
             the Motion for Default Judgment, pending resolution of the Mo-
             tions to Intervene, and referred the motions to intervene to Judge
             Pollak for an R&R. (See Jan. 29, 2020 Order Staying Mot. for
             Default J.; Apr. 8, 2020 Order Referring Mots.) On November 12,
             2020, Judge Pollak issued an R&R in which she recommended
             that the court deny the motions to intervene. (Nov. 12, 2020 R&R
             (0kt. 61) at 18.) On December 7, 2020, after no party filed a
             timely objection, the court adopted the November 12, 2020 R&R
             and denied the motions to intervene. (See Order Adopting R&R
             (Dkt. 62).)




                                             4
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 5 of 11 PageID #: 471




                 II.     LEGAL STANDARD

             In reviewing a magistrate judge's R&R regarding a dispositive
             matter, the district court "may adopt those portions of the Report
             to which no objections have been made and which are not fa-
             cially erroneous." Romero v. Bestcare Inc., No. 15-cv-7397 (JS)
             (GRB), 2017 WL 1180518, at "'2 (E.D.N.Y. Mar. 29, 2017). 1 The
             district court must review de nova "those portions of the report
             ... to which objection is made." 28 U.S.C. § 636(b)(l).
                 III.    DISCUSSION

                 A. Default Judgment & Declaration
             Judge Pollak recommends that the court grant American Em-
             pire's Motion for Default Judgment and enter a default judgment
             in its favor in the amount of $216,394.00. (Jan. 2, 2020 R&R at
             8.) She further recommends that the court "issue a declaration
             that American Empire has no duty to defend or indemnify the
             Disano defendants under policies for which Disano failed to pay
             the premium, including the 2016 Primary Policy, the 2016 Excess
             Policy, the 2017 Primary Policy, and the 2017 Excess Policy." (Id.
             at 9.) No party has objected to these recommendations; indeed,
             American Empire-the only party to have filed a timely objec-
             tion-expressly asks the court to adopt these recommendations.
             (Obj. '!'I 3-4.) The court therefore reviews these recommenda-
             tions for clear error. See Romero, 2017 WL 1180518, at "'2;
             Gesualdi v. Mack Excavation & Trailer Serv., Inc., No. 09-CV-2502
             (KAM) (JO), 2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010);
             La Torres v. Walker, 216 F. Supp. 2d 157, 159 (S.D.N.Y. 2000).
             Having found none, it adopts these portions of Judge Pollak's
             January 2, 2020 R&R.




             1 When quoting cases, and unless otherwise noted, all citations and quota-
             tion marks are omitted and all alterations are adopted.




                                                 5
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 6 of 11 PageID #: 472




                B. Prejudgment Interest
             Judge Pollak recommends that the court decline to award Amer-
             ican Empire interest on the unpaid premiums because American
             Empire failed to "provide any indication of how interest should
             be calculated or the authority under which plaintiff asserts enti-
             tlement to such interest." (January 2, 2020 R&R at 9.) American
             Empire objects, arguing that under New York law, interest on
             damages in a breach-of-contract action is "computed from the
             earliest date that the claim accrued." (Obj. 'I 5.) It contends that
             it is entitled to interest on the unpaid premiums at a rate of nine
             percent per annum, for a total of $48,530.47 interest. (Id. 'l 6.)
             In American Empire's memorandum in support of its Motion for
             Default Judgment, it asserts that it "seeks judgment ... in the
             amount of $216,934, plus interest," but gives no suggested cal-
             culation for its proposed interest award nor any indication of the
             legal authority supporting such an award. (Mem. of Law in Supp.
             of Mot. for Default J. (0kt. 42-10) at 1.) In its objection, Ameri-
             can Empire argues that it is entitled to prejudgment interest
             under New York Civil Practice Laws and Rules ("N.Y. CPLR") §
             5001. (Obj. 'I 5.)
             "In a diversity case, state law governs the award of prejudgment
             interest." Schipani v. McLeod, 541 F.3d 158, 164 (2d Cir. 2008).
             Under N.Y. CPLR § 5001, "[i]nterest shall be recovered upon a
             sum awarded because of a breach of performance of a contract
             ... except that in an action of an equitable nature, interest and
             the rate and date from which it shall be computed shall be in the
             court's discretion." N.Y. C.P.L.R. § 5001 (a). "Interest shall be
             computed from the earliest ascertainable date the cause of action
             existed, except that interest upon damages incurred thereafter
             shall be computed from the date incurred." Id.§ 5001(b). Except
             where otherwise provided by statute, "[i]nterest shall be at the
             rate of nine per centum per annum." Id.§ 5004.




                                              6
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 7 of 11 PageID #: 473




             Courts construe CPLR § 5001 as providing for mandatory pre-
             judgment interest for prevailing parties in breach-of-contract
             actions. See U.S. Naval In.st. v. Charter Comms., Inc., 936 F.2d
             692, 698 (2d Cir. 1991) ("Under New York law, which the Agree-
             ment provided was to control, a plaintiff who prevails on a claim
             for breach of contract is entitled to prejudgment interest as a mat-
             ter of right."). Accordingly, courts applying New York law
             routinely award prejudgment interest to prevailing plaintiffs in
             default judgment actions. See, e.g., J & H Holding Co., LLCv. Kloss,
             No. 12-cv-5738 (CBA), 2013 WL 6048815, at *1 (E.D.N.Y. Nov.
             13, 2013); Peace Mark (Holdings) Ltd. v. Int'l Watch Grp., Inc.,
             No. 08-cv-2460 (RRM), 2010 WL 1005780, at "'1 (E.D.N.Y. Mar.
             17, 2010); Hounddog Prods., L.L.C. v. Empire Film Grp., Inc., 826
             F. Supp. 2d 619, 630 (S.D.N.Y. 2011); Sack v. Lawton, No. 01-
             cv-285 (SHS), 2003 WL 22682043, at *4 (S.D.N.Y. Aug. 28,
             2003); Whittemorev. Yeo, 117 A.D.3d 544,545 (1st Dep't2014);
             Anderson v. Vasquez, 98 A.D.3d 638, 639 (2d Dep't 2012). Amer-
             ican Empire is therefore entitled to prejudgment interest as a
             matter of right, notwithstanding its failure to identify the statu-
             tory basis for the award in its motion papers.
             American Empire contends that Disano breached four agree-
             ments between the parties-each of the four insurance policies
             identified in the Second Amended Complaint-and that its cause
             of action under each agreement accrued on the date of the rele-
             vant premium audit. Specifically, it alleges that its claim for
             $131,615 under the 2016 Primary Policy accrued on March 7,
             2017, that its claim for $42,775 for the 2016 Excess Policy ac-
             crued on November 27, 2017, that its claim for $31,701 under
             the 2017 Primary Policy accrued on February 27, 2018, and that
             its claim for $10,303 under the 2017 Excess Policy accrued on
             October 24, 2018. (Obj. 'I 6.) The court therefore orders that
             American Empire be awarded prejudgment interest at a nine per-
             cent annual rate, as set forth in CPLR § 5004, based on the
             damages and dates of accrual described in this paragraph.




                                              7
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 8 of 11 PageID #: 474




                C. Attorneys' Fees
             American Empire asks that the court award it $24,077.04 in at-
             torneys' fees. (Proposed Default J. Order (Dkt. 43) at 2.) Judge
             Pollak observed that American Empire "provide[d] no authority
             under which the Court may assess fees and no documentation to
             support a calculation of fees," and recommended that the court
             decline to award attorneys' fees at this time, but that it allow
             American Empire to renew its application for attorneys' fees with
             adequate supporting documentation. (January 2, 2020 R&R at
             9-10.) American Empire objects, arguing that the court ought to
             award attorneys' fees because Disano lacks a good-faith defense
             to its claims. (Obj. 'l'l 7-9.)
             "In the American system of justice, 'the prevailing litigant is ordi-
             narily not entitled to collect a reasonable attorneys' fee from the
             loser."' Fresno Cnty. Emps.' Ret. Assoc. v. Isaacson/Weaver Fam.
             Tr., 925 F.3d 63, 67 (2d Cir. 2019) (quoting Alyeska Pipeline Serv.
             Co. v. Wilderness Soc'y, 421 U.S. 240, 247 (1975)). "[W]ell-
             known exceptions" include instances in which Congress has pro-
             vided for attorneys' fees by statute and situations in which "a
             litigant or a lawyer recovers a common fund for the benefit of
             persons other than himself or his client." Id. Courts may also
             award attorneys' fees to a prevailing party "when the losing party
             has acted in bad faith, vexatiously, wantonly, or for oppressive
             reasons." Alyeska Pipeline, 421 U.S. at 258-59. "An award of at-
             torneys' fees under the bad faith exception is punitive and is to
             be granted only in exceptional cases and for dominating reasons
             of justice," such as ''when the losing party's claims were entirely
             without color and made for reasons of harassment or delay or for
             other improper purpose." David v. Sullivan, 777 F. Supp. 212,
             218 (E.D.N.Y. 1991). Generally, "[t]he awarding of attorneys'
             fees in diversity cases ... is governed by state law." Grand Union
             Co. v. Cord Meyer Dev. Co., 761 F.2d 141, 147 (2d Cir. 1985). "In
             New York, attorney fees are largely denied in the absence of an




                                              8
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 9 of 11 PageID #: 475




             agreement between the parties or a statute authorizing such an
             award." Petrello v. White, No. 0l-cv-3082 (DRH), 2012 WL
             2803759, at *3 (E.D.N.Y. July 10, 2012) (citing Buffalo v. J. W.
             Clement Co., 321 N.Y.2d 241, 262-65 (1971)).
             American Empire makes no mention of attorneys' fees in its
             memorandum in support of its Motion for Default Judgment, but
             it includes in its proposed order-without further explanation or
             legal authority-a suggested award of fees totaling $24,077.04.
             (See Mem.; Proposed Default J. Order at 2.) In its objection to
             Judge Pollak's R&R, American Empire suggests that it is entitled
             to legal fees under the "bad faith" doctrine, because it "incurred
             attorneys' fees in the sum of $24,077.04 in prosecuting this ac-
             tion in which the Disano Defendants had no good faith defense."
             (Obj. '19.)
             American Empire's application for attorneys' fees is plainly inad-
             equate. Its motion papers seek fees obliquely, rather than
             expressly, and offer no legal or factual support for the request.
             While American Empire does cite the bad-faith doctrine as a sug-
             gested basis for awarding fees in its objection, "courts generally
             should not consider new arguments raised in R&R objections."
             Oxford Techs., Inc. v. Easl/West Indus., Inc., No. 18-cv-1992
             (ADS), 2019 WL 4291584, at *2 (E.D.N.Y. Sept. 11, 2019).
             Moreover, the argument in support of attorneys' fees articulated
             in American Empire's objection is factually and legally inade-
             quate in addition to being improperly raised. American Empire
             fails to provide documentation for its requested fees. It also fails
             to address whether federal or state law governs the award of at-
             torneys' fees in this action.
             Nor does American Empire begin to justify its far-fetched sugges-
             tion that a defaulting defendant should be deemed to have
             conducted itself in bad faith, and should therefore be forced to
             pay a plaintiffs legal fees on punitive grounds, simply because the
             plaintiff brought claims to which the defendant (allegedly)




                                              9
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 10 of 11 PageID #: 476




              lacked a viable defense. American Empire appears to suggest that
              the alleged merit of its case is proof that Disano defended the
              action in bad faith. While the court need not decide the validity
              of an argument that was not properly raised, it notes that a non-
              prevailing party does not engage in vexatious litigation simply by
              being on the losing side of a case. To the extent American Empire
              is accusing Disano of litigating in bad faith, it must provide evi-
              dence of Disano's allegedly improper conduct.
              Because the court does not wish to deprive Plaintiff of the oppor-
              tunity to recover attorneys' fees if it has a legitimate, heretofore
              unidentified legal basis for such an award and supplies appropri-
              ate factual support, it adopts Judge Pollak's recommendation
              that attorneys' fees be denied without prejudice. Plaintiff may re-
              new its application for fees if it has a good-faith basis for seeking
              them.




                                               10
Case 1:18-cv-05047-NGG-CLP Document 63 Filed 01/04/21 Page 11 of 11 PageID #: 477




                    N.      CONCLUSION
                 For the reasons stated above, the court SUSTAINS Plaintiff's ob-
                 jection regarding prejudgment interest and REJECTS Plaintiff's
                 objection regarding attorneys' fees. It therefore ADOPTS the
                 (Dkt. 44) R&R except with respect to the issue of prejudgment
                 interest and DECLINES TO ADOPT the R&R on that issue. The
                 court GRANTS American Empire's (Dkt. 42) Motion for Default
                 Judgment in the total amount of $216,394.00, plus prejudgment
                 interest to be assessed in accordance with the foregoing analysis,
                 DENIES American Empire's application for attorneys' fees with-
                 out prejudice to renew, and DECIARES that American Empire
                 has no duty to defend or indemnify Disano under the American
                 Empire policies for which Disano failed to pay the premium.
        SO ORDERED.


        Dated:      Brooklyn, New York
                    January 4, 2021

                                                              /s/ Nicholas G. Garaufis
                                                             NICHOIAS G. GARAUFIS
                                                             United States District Judge




                                                11
